      Case 7:20-cr-00035-LSC-JHE Document 35 Filed 06/22/20 Page 1 of 2               FILED
                                                                             2020 Jun-22 PM 03:09
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )    7:20-cr-35-LSC-JHE
                                            )
                                            )
                                            )
KENDRELL EMONS MILLS,                       )
                                            )
                                            )
      Defendant.                            )

                   MEMORANDUM OF OPINION AND ORDER

      Before the court is Defendant’s notice of appeal of the magistrate judge’s

order denying the defendant’s motion to remove counsel and motion to appoint

new counsel. (Doc. 33.) The defendant filed a pro se motion to remove counsel and

a motion to appoint counsel. (Doc. 21.) The magistrate judge denied the motion

(doc. 28) after holding a Video TeleConference (“VTC”) hearing on May 14, 2020.

The defendant has now filed a pro se appeal of the magistrate judge’s order

denying the motion to remove counsel and motion to appoint new counsel.

      Having now carefully reviewed and considered de novo all the materials in

the court file, including the magistrate judge’s supplemental order denying



                                        1
     Case 7:20-cr-00035-LSC-JHE Document 35 Filed 06/22/20 Page 2 of 2




Defendant’s motion to remove counsel and to appoint new counsel (doc. 34), the

Court is of the opinion that the order is due to be and hereby is ADOPTED and

AFFIRMED. Consequently, Defendant’s notice of appeal is hereby DENIED.

     DONE and ORDERED on June 22, 2020.



                                          _____________________________
                                                  L. Scott Coogler
                                             United States District Judge
                                                                            201416




                                      2
